UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JEROME JULIUS BROWN, Sr.,

                Plaintiff,

        v.                                                 Civil Action No. 15-499 (RDM)

 ANGELA CAESAR, et al.,

                Defendants.



                             MEMORANDUM OPINION AND ORDER

       Plaintiff Jerome Brown, proceeding pro se, filed the complaint in this case on February

27, 2015, in the Superior Court for the District of Columbia. See Dkt. 6-2. The Defendants

removed to this Court on April 6, 2015. See Dkt. 1. The complaint consists of a string of often

unrelated words and names. It appears that Brown is asking for $30,000. He also uses the

phrase “false arrest” and at one point cites 18 U.S.C. § 1001, a criminal statute prohibiting the

making of false statements of material fact.

       Federal Rule of Civil Procedure 8(a) requires that a “pleading that states a claim for

relief” must include both “a short and plain statement of the grounds for the court’s jurisdiction,

unless the court already has jurisdiction and the claim needs no new jurisdictional support” and

“a short and plain statement of the claim showing that the pleader is entitled to relief.” The Rule

is designed to “give the defendant notice of what the . . . claim is and the grounds upon which it

rests.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 545 (2007) (internal quotation marks and

citation omitted). On November 20, 2015, the Court issued an Order explaining to Brown that

his complaint did not comply with Rule 8(a) and ordering him to show cause why the Court
should not dismiss the complaint as a result. See Dkt. 20. The Court further ordered the deputy

clerk to send a copy of this Order, along with relevant Minute Orders, to both the address listed

on the docket sheet and another address found in the record. See Minute Order, November 20,

2015. The Court further ordered the Defendant to email copies of these same documents to

Brown. Id. The mail the Court sent was returned as undeliverable, and Brown has not provided

any forwarding address. He has not responded to the Court’s Order.

       The Court recognizes that complaints filed by pro se litigants are subject to more

forgiving standards than those filed by members of the bar. See Haines v. Kerner, 404 U.S. 519,

520 (1972). Even with that caveat, however, Brown’s complaint fails to meet the standards of

Rule 8(a) because it is not “plain.” It fails to explain or even to state the basis for the Court’s

jurisdiction, the cause of action under which Brown sues, or any facts that could plausibly

support a claim for relief. It is instead an incomprehensible filing by a litigant who is subject to

pre-filing restrictions in two other federal district courts. See Brown v. Chevy Chase Bank, No.

3:10-cv-381, 2012 WL 8304344, at *1 (E.D. Va. July 3, 2012) (noting that Brown is subject to

pre-filing restrictions in the District Court for Maryland and the District Court for the Eastern

District of Virginia). 1 The Court will therefore sua sponte DISMISS the complaint without

prejudice. See Simmons v. Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995) (acknowledging that a district

court may sua sponte dismiss a complaint under Rule 8(a) (citation omitted)); Tanner v.

Neal, 232 Fed. App’x 924, 924–25 (11th Cir. 2007) (same); see also Nicole v. Nat’l Savings &

Trust Co., 250 F.2d 36 (D.C. Cir. 1957) (affirming a district court’s dismissal of a complaint

under Rule 8(a) because “[w]e cannot discover what claim the complaint is intended to make”);




1
  Brown is also enjoined from filing cases in this Court in forma pauperis. See Brown v. Lyons
Lane Ltd. P’ship, No. 10-mc-7, Dkt. 3 (D.D.C., Mar. 1, 2010).
                                                   2
Ciralsky v. CIA, 355 F.3d 661, 668–69 (D.C. Cir. 2004) (finding no abuse of discretion where a

district court dismissed a claim without prejudice for failure to comply with Rule 8(a)).

       The Court grants Brown leave to refile within 30 days an amended complaint that cures

the existing deficiencies. But “[i]f Mr. [Brown] files an amended complaint that merely recycles

the complaint presently before the Court it may be dismissed with prejudice.” Hamrick v. United

Nations, No. 10-857, 2010 WL 3324721, at *1 (D.D.C. Aug. 24, 2010) (internal quotation marks

and citation omitted).

       Brown has also filed a motion entitled “Order that the United States Motion Is FBI

#1014, USMS, Granted $30,000.00.” Dkt. 17. This motion, like the complaint, is

incomprehensible. The Court cannot discern the factual basis for the motion or the relief the

motion seeks. In its November 20, 2015, Order, the Court ordered Brown to show cause why the

Court should not strike this motion for its failure to comply with Local Rule 7(a), which requires

any motion filed with the Court to “include or be accompanied by a statement of the specific

points of law and authority that support the motion, including where appropriate a concise

statement of facts.” See Dkt. 20. Brown has not responded. The Court cannot ascertain the

factual basis for this motion or the legal authority that supports it and will therefore STRIKE the

motion for failing to comply with Local Rule 7(a).

       Because the Court has dismissed the complaint sua sponte, the defendant’s Motion to

Dismiss, see Dkt. 9, is DENIED as moot.

       SO ORDERED.


                                                     /s/ Randolph D. Moss
                                                     RANDOLPH D. MOSS
                                                     United States District Judge

Date: February 5, 2016

                                                 3